Citation Nr: 0933340	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-00 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left ankle 
disability, as secondary to the service connected traumatic 
arthritis of the right ankle.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for osteoarthritis of 
the back (lumbar spine), as secondary to the service 
connected traumatic arthritis of the right ankle.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for osteoarthritis of 
the left knee, as secondary to the service connected 
traumatic arthritis of the right knee.

4.  Entitlement to service connection for osteoarthritis of 
the left ankle to include as secondary to the service 
connected arthritis of the right ankle.  

5.  Entitlement to service connection for osteoarthritis of 
the back (lumbar spine), to include as secondary to the 
service connected arthritis of the right ankle.
6.  Entitlement to service connection for osteoarthritis of 
the left knee, to include as secondary to the service 
connected arthritis of the right ankle.  

7.  Entitlement to an increased rating for traumatic 
arthritis, right knee, currently rated as 30 percent 
disabling.

8.  Entitlement to an increased rating for residuals, sprain, 
right ankle, with Achilles' tendonitis and traumatic 
arthritis, currently rated as 20 percent disabling.

9.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse and co-worker


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The appellant had active service from December 1970 to 
November 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of August 2006 and March 
2008 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

A Video Conference hearing in front of the undersigned Acting 
Veterans Law Judge was held in June 2009.  A transcript of 
the hearing has been associated with the claim file.

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.900(c) (2008).

In an August 2006 rating decision the RO denied the 
appellant's claim for an increased rating for traumatic 
arthritis of the right knee and residuals of a right ankle 
sprain.  The appellant filed a timely notice of disagreement 
(NOD) in August 2006.  In a March 2008 rating decision, the 
RO denied entitlement to TDIU.  The appellant filed a timely 
NOD in October 2008.

The record reflects that the RO has not issued the requisite 
statements of the case (SOC) with respect to these issues 
pursuant to 38 C.F.R. § 20.200, and therefore, the Board must 
remand these issues for proper issuance of an SOC, and to 
provide the appellant an opportunity to perfect an appeal of 
the issues thereafter by filing a timely substantive appeal.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In A January 2009 report, the appellant's private physician 
opined that the appellant manifests a cervical spine 
disability that is also the result of the 1994 fall.  A claim 
for service connection for a cervical spine disability is 
thus inferred and referred to the RO for appropriate 
adjudication. 

The issues of entitlement to an increased rating for 
traumatic arthritis of the right knee and residuals of a 
sprain of the right ankle are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a June 1999 rating decision, the RO denied service 
connection for a left ankle disability, as both directly 
related to active service and secondarily related to the 
service connected right residuals of a sprain of the right 
ankle.  The appellant did not appeal the decision and it 
became final.

2.  In a January 2004 rating decision, the RO denied the 
request to reopen the claim for service connection for 
osteoarthritis of the left knee and the back (lumbar spine), 
as both directly related to active service and secondarily 
related to the service connected right knee.  The appellant 
did not appeal the decision and it became final.

3.  The additional evidence received since the June 1999 and 
January 2004 rating decisions is new and material in that it 
bears directly and substantially upon the specific matters 
under consideration and is so significant that it must be 
considered in order to fairly decide the merits of these 
claims.

4.  Osteoarthritis of the left ankle, back (lumbar spine), 
and left knee was caused by the service connected residuals 
of a sprain of the right ankle with Achilles' tendonitis and 
traumatic arthritis.


CONCLUSIONS OF LAW

1.  The June 1999 RO decision that denied the appellant's 
claim for service connection for a left ankle disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2008).

2.  Evidence received since the June 1999 rating decision is 
new and material and the criteria to reopen the previously 
denied claim for entitlement to service connection for a left 
ankle disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).

3.  The January 2004 RO decision that denied the appellant's 
claim for service connection for osteoarthritis of the back 
(lumbar spine) is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2008).

4.  Evidence received since the January 2004 rating decision 
is new and material and the criteria to reopen the previously 
denied claim for entitlement to service connection for 
osteoarthritis of the back (lumbar spine) are met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

5.  The January 2004 RO decision that denied the appellant's 
claim for service connection for osteoarthritis of the left 
knee is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2008).

6.  Evidence received since the January 2004 rating decision 
is new and material and the criteria to reopen the previously 
denied claim for entitlement to service connection for 
osteoarthritis of the left knee are met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

7.  Osteoarthritis of the left ankle is proximately due to or 
the result of a service connected disease or injury.  
38 C.F.R. § 3.310 (2006).

8.  Osteoarthritis of the back (lumbar spine) is proximately 
due to or the result of a service connected disease or 
injury.  38 C.F.R. § 3.310 (2006).

9.  Osteoarthritis of the left knee is proximately due to or 
the result of a service connected disease or injury.  
38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable action taken herein, 
discussion of whether VA has met its duties of notification 
and assistance is not required, and deciding the appeal at 
this time is not prejudicial to the appellant.

New and Material

If a veteran does not file an NOD with the RO decision within 
the applicable time period, 38 U.S.C.A. § 7105(c) provides 
that such a decision "shall become final and the claim will 
not thereafter be reopened or allowed. . . ."  38 U.S.C.A. § 
5108, however, provides an exception to this rule by 
requiring the Secretary to reopen a claim that has been 
finally decided and previously disallowed "[i]f new and 
material evidence is presented or secured" with respect to 
the claim.  Fortuck v. Principi, 17 Vet. App. 173, 178 (2003) 
("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").

The appellant filed his claim in February 2006, that is, 
after August 29, 2001, the effective date of the current 
version of 38 C.F.R. § 3.156(a), which sets forth the 
standard for "new and material" evidence.  See Rodriguez v. 
Nicholson, 19 Vet. App. 275, 289 (2005) (recognizing that the 
2001 amendment to § 3.156(a), which made the "new and 
material evidence" standard more stringent, applies to "any 
claim for benefits received by VA on or after August 29, 
2001").  Accordingly, the 2001 amended version of 38 C.F.R. § 
3.156(a) controls in the present case.

Section 3.156(a) defines "new" evidence as "existing evidence 
not previously submitted to agency decisionmakers."  Thus, 
"[i]f the evidence was not in the record at the time of the 
final disallowance of the claim and is not cumulative of 
other evidence in the record, it is new."  Fortuck, 17 Vet. 
App. at 178.  "Material" evidence, in contrast, is "existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. §3.156(a).  In determining whether new and 
material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility."  
Fortuck, supra, at 179.

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)").

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  

In June 1999, the RO rendered a decision denying the 
appellant's claim for service connection for a left knee, 
left ankle and a back disability, and it supplied a notice of 
this decision.  The appellant did not appeal the decision.  
In August 2003, the appellant filed a request to reopen the 
claim for service connection for a left knee and a back 
disability.  In January 2004, the RO denied the request to 
reopen and provided notice of the same to the appellant.  He 
did not appeal the decision.  As the appellant did not appeal 
these decisions, the June 1999 and January 2004 rating 
decisions became "final" within the meaning of 38 U.S.C.A. § 
7105(c).

Evidence submitted since the June 1999 and January 2004 
rating decisions includes an April 2006 statement from the 
appellant's treating physician at the William Beaumont Army 
Medical Center which noted that the appellant had incurred a 
fall from 20 feet in 1994 after his ankle gave way.  He went 
on to state that "it is reasonable to conclude that [the 
appellant's] left knee degenerative joint disease process 
probably began after the fall from 20 feet and was aggravated 
over the years that he relied heavily on the left lower 
extremity for support."  Also added to the record are 
January 2009 private treatment records wherein the 
appellant's physician states that the appellant fell from a 
20 foot pole and injured his back and ankle in July 1994.  He 
further stated that the reason the appellant fell was that 
his ankle which was service connected, gave way.  Therefore, 
in his opinion the back, both knees and right ankle are 
related.  Also added to the record is a May 2009 statement 
from the appellant's private physician wherein he states that 
the pain and decreased function in the service connected 
right knee lead to the pain in the left knee which eventually 
lead to the appellant's decision to have his left knee 
replaced in March 2006.

The Board finds that the additional medical evidence is new 
and material.  The evidence is new as it is not redundant of 
evidence already in the record at the time of the last final 
rating decisions.  The evidence is material because it 
relates to the unestablished fact of whether the appellant's 
disabilities of the left knee, left ankle and back are 
related to a service connected disability, which is necessary 
to substantiate the appellant's claim.  See 38 C.F.R. § 
3.156(a).  Accordingly, the claim of entitlement to service 
connection for a back, left knee and left ankle disability is 
reopened.  38 U.S.C.A. § 5108. 

Service Connection

In this case, the appellant seeks service connection for 
osteoarthritis of the left knee, left ankle and the back, 
lumbar spine.  He alleges that his osteoarthritis of the left 
knee, left ankle and the back was caused by his service 
connected residuals of a sprain of the right ankle with 
Achilles' tendonitis and traumatic arthritis.  

At the outset the Board notes that it is not argued, and the 
evidence does not show, that osteoarthritis of the left knee, 
left ankle and back was manifested in service.  

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.   

The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  The amendment is to be applied 
prospectively, it is not for application in the present 
claim.  

After a careful review of the evidence of record, the Board 
finds that service connection for osteoarthritis of the left 
ankle, back (lumbar spine), and left knee is warranted.  

Private emergency medical treatment records show that in July 
1994 the appellant was seen for injuries incurred as a result 
of a fall from a power pole.  It was noted the fall was from 
approximately 15-20 feet.  

In a Federal Employee's Notice of Traumatic Injury and Claim 
for Continuation of Pay/Compensation form, filed in July 
1994, notes the appellant stated that he was climbing up a 
power pole at his job when he noticed his right leg was 
giving away and he started to climb down but he lost his grip 
and fell down about 15-20 feet.  A witness statement noted 
that the appellant fell while climbing a power pole and 
complained that his back hurt.  

Private and VA treatment records show the appellant has been 
diagnosed with disabilities of the left ankle, back, and left 
knee. 

In an April 2006 letter, the appellant's VA physician stated 
that the appellant had fallen in 1994 while working when his 
ankle gave way and he fell 20 feet and landed standing.  He 
further noted that as a result of the fall the appellant 
started to develop right knee pain and started relying on his 
left knee more.  Over time, he noted, the appellant began to 
develop left knee pain which eventually led him to have a 
left knee replacement in March 2006.  He further stated that 
it was reasonable to conclude that the left knee degenerative 
joint disease process probably began after the fall from 20 
feet and was aggravated over the years that he relied heavily 
on the left lower extremity for support.

A VA examination report of April 2006 notes that the 
appellant reported falling from 20 feet working as an 
electrician in 1994 and that he injured his knees, back and 
ankles.  It was noted the appellant reported starting to have 
left knee problems when he needed to rely heavily on his left 
knee for support due to his right knee problems.  He also 
stated that he started having left ankle problems after the 
1994 fall as he had been trying to rely more on his left 
side.  Regarding the back, he stated that he began to have 
back problems after the 1994 fall.  After a physical 
examination, the appellant was diagnosed with severe 
degenerative disk disease of the lumbosacral spine with 
radiculopathy, bilateral lower extremities; degenerative 
osteoarthritis, bilateral ankles; and, severe degenerative 
disease, bilateral knees, status post total knee 
arthroplasty, bilateral.  The examiner opined that the 
appellant's left knee, left ankle and back condition are less 
likely than not secondary to his service-connected right 
ankle and right knee conditions.  He further stated that the 
disabilities are most likely secondary to wear and tear of 
everyday life, especially since he was active in sports.  
Also, he opined, it is most likely wear and tear of ageing 
and also he had a history of a fall in 1994 from a 20 foot 
pole working as an electrician.

An April 2006 lay statement from the appellant's co-worker 
notes that he was a witness to the appellant's fall 1994.  He 
further noted that the appellant's ankle gave way thus 
falling to the ground feet first, hurting both of his ankles, 
his knees, and his back.  

A January 2009 report from the appellant's private physician 
notes that the appellant's chief complaints were his cervical 
spine and lumbar spine.  The appellant reported that he was 
originally injured in July 1994 when he fell from a 20 foot 
pole and injured his back and ankles.  The appellant's ankle 
gave way and he fell from the pole.  The appellant reported 
having paresthesias down his upper extremities and down his 
lower extremities.  It was noted he brought the results of 
magnetic resonance imaging (MRI) with him which showed 
diffuse lumbar spondylosis with multilevel disc desiccation 
and anterolisthesis at L5-S1 causing bilateral neuroforaminal 
narrowing.  After a physical examination the appellant was 
diagnosed with spinal stenosis, lumbar, and spondylosis, NOS.  
The physician stated that the appellant's present day pain 
and disability is from the fall from the 20-foot power pole 
that happened in July 1994.  He stated that the appellant 
already had some degenerative changes, therefore superimposed 
on the already degenerative changes was the damage to the new 
damage of the fall itself.  He noted the appellant landed on 
his feet, thereby causing a compression injury.  He further 
stated that the MRI shows what he would term as primarily 
post-traumatic changes.  In other words, the changes on the 
MRI are partially from age, but they are primarily from the 
fall.  Once again, the physician opined, it was his feeling 
that the appellant's present day pain and disability resulted 
from his service connected injury in July 1994.  In an 
addendum, he stated that the reason the appellant fell was 
that his ankle gave way.  Since the appellant's ankle was a 
service connected disability, and it gave way, causing the 
fall, the back and the neck are related, and both knees and 
the right ankle.  

At the Video Conference hearing of June 2009 the appellant's 
former co-worker testified that he was with the appellant 
when he was climbing the pole, that he saw the appellant 
having difficulty climbing, and that the appellant's ankle 
gave way and he came straight down.  That once on the ground, 
they unbuckled him and laid him down and that he complained 
about his legs and back.  The appellant testified that his 
problems with his back, left knee and left ankle started 
after the fall in 1994 which was caused by his right ankle 
giving way.  

At the outset, the Board notes that the appellant and his 
witness are competent to report that he experienced symptoms 
and when those symptoms occurred.  See Jandreau v. Nicholson, 
492 F.3d 1372 (2007); Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006); see also Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Id.; 38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a).  

The appellant and his witness have reported that the 
appellant's right ankle gave way in 1994 when he was climbing 
a power pole and that after it gave way, he fell 
approximately 20 feet and landed on his feet.  This is a lay-
observable event which the appellant and his witness are 
competent to report.  

The Board notes that competence and credibility are separate 
matters which must be addressed.  Once evidence has been 
determined to be competent, its credibility must be assessed.  
In this regard, the Board notes that the below-signed Acting 
Veterans Law Judge had the opportunity to observe the 
appellant and his witness during the Video Conference hearing 
and finds their observations of the ankle giving way to be 
credible.  Furthermore, the Board notes that VA outpatient 
treatment records show that the appellant has complained of 
and has been treated for intermittent mild to moderate 
episodes of pain of the right ankle.  The record also 
reflects that he has complained of weakness and lack of 
endurance in his right ankle.  Moreover, the appellant has 
submitted lay statements and testimony, and his witnesses' 
observations attesting to their assertions that the right 
ankle gave way on the day of the accident.  Finally, as noted 
above, a contemporaneous Federal report of the accident 
reflects that the appellant reported falling after his right 
leg gave way.

The Board observes that the appellant's allegations have been 
consistent since the time of the accident and that the 
evidence in the record supports his contentions.  As such, 
the Board finds that the appellant's assertions of his ankle 
giving way prior to his fall in 1994 are not only competent 
but also credible.

Finally, the Board notes that there are three medical 
opinions of record.  Two opinions support the appellant's 
allegations that his disabilities of the left ankle, left 
knee and back are related to his right ankle service 
connected disability.  One of the opinions appears to be a 
negative nexus opinion.  However, a careful review of the 
opinion rendered shows that it supports the appellant's 
claim.  As noted above, in April 2006 the VA examiner opined 
that the appellant's left ankle, left knee and back 
disabilities were not secondary to the appellant's service 
connected right ankle and right knee disabilities.  The 
examiner opined that the disabilities were most likely due to 
wear and tear of everyday life and also he noted the 
appellant had a fall in 1994 from a 20 foot pole working as a 
electrician.  The examiner is in essence stating that the 
appellant's fall in 1994 was a contributing factor to the 
left knee, left ankle and back disabilities.  The Board finds 
The April 2006 VA examination report and opinion to be 
probative as it was provided after a review of the claims 
file and post service medical records, an interview of the 
appellant, and a physical examination.

Moreover, as noted above, the Board has found that the 
appellant's account that he fell in 1994 after his right 
ankle gave way to be credible and competent.  Hence, the 
April 2006 opinion supports the appellant's contentions that 
his service connected right ankle caused, or at a minimum 
contributed to, his current left knee, left ankle and back 
disabilities.

Also of record is an opinion of January 2009 from the 
appellant's private physician which states that the 
appellant's present day pain and disability resulted from his 
injury in July 1994.  Specifically, he stated that the 
appellant's ankle gave way causing him to fall, and since his 
right ankle is service connected, the back and neck, and both 
knees and right ankle are related.  The Board also finds this 
opinion to be probative as it was provided after an 
examination of the appellant, gathering of accurate history, 
a physical examination, and a review of examinations 
previously conducted.  Namely, the physician addressed the 
opinion that the appellant's disabilities were due to aging 
in his opinion, and provided a complete rationale for his 
opinion.

Finally, the Board notes the April 2006 letter form the 
appellant's VA physician which noted that the appellant's 
left knee disability was caused by his need to use the left 
knee more due to right knee pain resulting form the 1994 
fall.  This opinion also supports the appellant's claim.  

After assembling all relevant procurable data and carefully 
weighing and considering of all of the evidence of record, 
the Board finds that the evidence supports the appellant's 
claims.  The medical opinions of record state that the 
appellant's osteoarthritis of the left ankle, back (lumbar 
spine), and left knee are causally related to the appellant's 
1994 fall which, in turn, is the result of giving way of the 
service-connected right ankle.  Furthermore, the Board notes 
that the appellant's accounts and testimony, and that of his 
witness, of the appellant's ankle giving way as he climbed 
the power pole in 1994 and his subsequent fall and injuries 
to his back and legs have been found to be competent and 
credible.

Accordingly, service connection for osteoarthritis of the 
left ankle, back (lumbar spine), and left knee is warranted.


ORDER

New and material evidence having been submitted, the 
previously denied claim for service connection for a left 
ankle disability is reopened.  

New and material evidence having been submitted, the 
previously denied claim for service connection for 
osteoarthritis for the back (lumbar spine) is reopened.  

New and material evidence having been submitted, the 
previously denied claim for service connection for 
osteoarthritis of the left knee is reopened.  

Service connection for osteoarthritis of the left ankle is 
granted.  

Service connection for osteoarthritis of the back (lumbar 
spine) is granted.  

Service connection for osteoarthritis of the left knee is 
granted.




REMAND

As noted above, in August 2006 the appellant filed a timely 
NOD to the August 2006 rating decision denying an increased 
evaluation for his service connected traumatic arthritis of 
the right knee and residuals of a right ankle sprain with 
Achilles' tendonitis and traumatic arthritis.  

In an October 2008 statement, the appellant filed a timely 
NOD to the March 2008 rating decision denying entitlement to 
TIDU.

The RO has not yet issued an SOC as to these issues.  This 
must be done.  See Manlincon, supra.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
directed.)

The RO should issue an SOC to the 
appellant and his representative 
addressing the issues of entitlement to an 
increased rating for traumatic arthritis 
of the right knee and residuals of a right 
ankle sprain with Achilles' tendonitis and 
traumatic arthritis, and to entitlement to 
TDIU.  The appellant also must be advised 
of the time limit in which he may file a 
substantive appeal.  38 C.F.R. § 
20.302(b).

The case should then be returned to the 
Board for further appellate consideration, 
only if an appeal is properly perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


